DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I (Claims 1-15) in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021 The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US PGPub 2009/0221965) in view of Lorenzo (US PGPub 2018/0200478)
Regarding Claim 1, Osypka teaches a system for introducing a delivery apparatus into a patient's vasculature (Figures 1-8), the system comprising: 
a sheath (1) having a distal end (8), a proximal end (4), an interior diameter, a lumen, and a length extending from the distal end to the proximal end (Figure 1), the sheath (1) being configured to be inserted into the patient's vasculature (Paragraph 0040) and to expand in a direction radially outward from the lumen (see Figure 9; Paragraph 0041); 
an introducer (2) being configured to be positioned within the lumen of the sheath (1; Figures 7-8); and 
a plug (5) coupled to the introducer (2) and configured to move from a first position (Figure 7) in which the plug (5) has a first diameter (Figure 7) to a second position in which the plug (5) has a second diameter that is greater than the first diameter and greater than the interior diameter of the sheath (Figure 8; Paragraph 0041), the plug (5) in the first position being configured to fit within the lumen (Figure 7), and the plug (5) in the second position having a length that is less than the length of the sheath (Figure 8) and being configured to slide within the lumen in a direction from the distal end (8) of the sheath (1) towards the proximal end of the sheath (1) to expand the sheath (1) in the direction radially outward from the lumen (Figure 8, Paragraph 0041).
Osypka fails to disclose the introducer having a channel for receiving a guide wire.
Lorenzo discloses a system for introducing a delivery apparatus into a patient vasculature (abstract) comprising a sheath (20), an expandable introducer (10), and a guidewire (30), wherein the introducer (10) has a channel for receiving a guide wire (30) (Figure 1) and is configured to be positioned within the lumen of the sheath (20; Figures 1-2; Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the introducer of Osypka such that it had a channel for receiving a guidewire, as taught Lorenzo, for the advantage that it allows the sheath and introducer to be simultaneously advanced together in tandem over a guidewire to facilitate sage insertion of the system into the vasculature of the patient (Paragraph 0042).
Regarding Claim 2, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the sheath (1) is elastic and biased in a direction radially towards the lumen (Paragraph 0048-0049).
Regarding Claim 3, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the introducer (2) has a distal end and a proximal end and a length extending from the distal end to the proximal end (see Figures 7-8 of Osypka) but fails to disclose the length of the introducer (2) being greater than the length of the sheath (1).
Lorenzo discloses that the length of the introducer (20) is greater than the length of the sheath (10) (see Figures 13-14; and Paragraph 0041 says that the sheath which is the introducer extends therethrough the catheter (20)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length of the introducer to be greater than the length of the sheath such that the operator is able to manipulate the translation of the introducer from a location proximal the proximal-most end of the sheath such that the proximal end of the introducer is near the operator (Paragraph 0041).
Regarding Claim 4, the combination of references disclosed above teaches the system of claim 1, wherein Osypka discloses the distal end of the sheath (1) includes an opening configured for the introducer (2) and the plug (5) to pass therethrough (Figures 7-8).
Regarding Claim 5, the combination of references disclosed above teaches the system of claim 4, wherein Osypka discloses the plug (5) is positioned on the introducer (2) such that the plug (5) moves from the first position (Figure 7) to the second position (Figure 8) at a position distal to the opening of the sheath (1; Figure 7) when the introducer (2) is positioned within the lumen (Figure 7; Paragraph 0041).
Regarding Claim 6, the combination of references disclosed above teaches the system of claim 4, wherein Osypka teaches the plug (5) is coupled to the introducer (2) such that withdrawal of the introducer (2) through the lumen in the direction from the distal end of the sheath (1) towards the proximal end (4) of the sheath (1)  causes the plug (5) in the second position to enter the opening of the sheath (1) and slide within the lumen to transiently expand the sheath in the direction radially outward from the lumen (see Figure 8; Paragraph 0041).
Regarding Claim 7, the combination of references disclosed above teaches the system of claim 1, wherein Osypka teaches the plug (5) in the second position extends radially outward from the introducer (2; Figure 8; Paragraph 0041).
Regarding Claim 11, the combination of references disclosed above teaches the system of claim 1, wherein Osypka teaches the plug (5) includes an inflatable body (Paragraph 0041).



Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose wherein a plurality of supports are configured to bend to move the plug from the first position to the second position in combination with the limitations that the expandable portion of the introducer is capable of sliding within the lumen of the sheath to expand the sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771